Case 1:19-cv-04216-ILG-PK Document 116 Filed 05/03/21 Page 1 of 6 PagelD #: 1421

PAUL BATISTA, P.C.
Attorney-at-Law
26 Broadway - Suite 1900
New York, New York 10004
(631) 377-0111

e-mail: Batista007@aol.com Facsimile: (212) 344-7677
April 28, 2021

VIA ECF

Hon. Peggy Kuo
United States Magistrate Judge
for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Kashmir Gill v. JUS Broadcasting Corp., et al.,
1 :19-cv-04216 (ILG) (PK)

Dear Magistrate Kuo:

Enclosed is a copy of Ms. Sandhu’s letter to Google as mandated by your April 25, 2021
Order.

Sincerely,

   

cc: All Counsel of Record
Case 1:19-cv-04216-ILG-PK Document 116 Filed 05/03/21 Page 2 of 6 PagelD #: 1422

JUS BROADCASTING CoRPORATION
36-01 36" Avenue
Long Island City, New York 11106

April 28, 2021

Ms. Molly O'Neill

Legal Investigations Support
Google LLC

1600 Amphitheatre Parkway
Mountain View, Califomia 94043
Google-legal-support@google.com

Re: Kashmir Gill y, Jus Broadcasting Corp.,

19-ev-04216 (ILG) (PK)
Dear Ms. O'Neill:

At the direction of Magistrate Judge Kuo (see Docket Minute Entry 111), lam enclosing a
self-explanatory order dated Sunday, April 25, 2018 and as directed am sending it to you.

Sincerely at

PKS/we Penny Sandhu
Chairman, President and
Chief Executive Officer of the
Entity Defendants and an
Ene. Individual Defendant
Page 3 of 6 PagelD #: 1423
Case 1:19-cv-04216-ILG-PK Decumentll6 Filed 9/03/41 rage i Or Z Pagena as

UNITED STATES DISTRICT COURT
EASTERN DISTRIc ‘T OF NEW YORK

KASHMIR Gili,
Plaintiff,

~apainst-

 

JUS BROADCASTING CORP, JUS PUNJABI, 19-cv-04216 (LG) (PK)
LI] US ONE, CORP,, JUS BROADCASTING
CORP PVT Lr D, AND PENNY SANDHU,

Defendants,

oF

Before the Court is the Parties’ joint motion for production of certain communications by
Google Inc, CGoogle”), Having heard the parties and considered their submissions, the Court
FINDS and ORDERS as follows:

1. In an email cominiunication dated February 23, 2021 to attorney Alan Ackerman, Mally
O'Neil stated, “I want to flag that it dees nat appear that kashmirgill@jusbroadcasting.com
currently exists in our systems. As such, we would nor have any content data to produce
for that account.” She further stated, “We are looking into why we are unable to locate the
kashmirgill@jusbroadcasting.com account, If we determine chat we do have responsive

records, we can work with you to add kashmirgill@jusbroadcasting.com te the order

[requesting production of documenrs}.”

tw

Ina farther email communication dated March 29, 2021 to Mr. Ackerman, Ms, O'Neil stated
that the kashimingill@jusbroadcasting.com account “no longer appears to exist in our
systems."

3, The Courr direets Google to provide a swom affidavit, no later than May 12, 2021, Stating

 

the basis for ics conclusion thar che

Droadcasting.com account no longer

Appears to exist in its systems. If the account was deleted, Guogle shall stare when such
1
deletion occurred and the circumstances ander which it was deleted. If emails associared
with the accounr were deleced on different dates, Gongle shall state what chase dates were,
If the account is located by May 12, 2021, Google shall state the procedures necessary to
produce emails associated with the account,

4 Google is directed to send the affidavit to Paul A. Batista, Esq., counsel for Penny Sandhu,

the registered administrator for the G Suite domain

 

5. Paul A. Batista, is ordered provide a copy of this Order to Google no later than April
28, 2021, including an address or email address where the affidavit shall be sent,
Upon recvipr of the affidavir from Google, Mr. Batista is ordered to file it with che Court

immediately.

SO ORDERED:

 
 

ute

   

MEGGE Ae
PEGGY KUC

United Stares Magistrate Judge

Dated: Brooklyn, New York
April 25, 2021
Case 1:19-cv-04216-ILG-PK Document 116 Filed 05/03/21 Page 5 of 6 PagelD #: 1425

JUS Broadcasting Corporation
36-01 36 Avenue
Long Island City, New York i106

January 28. 202]

Ms, Molly ONeil

Legal Investigations Support
Google LLC

1600 Amphitheatre Parkway
Mountain View, Califomia 94043
Google-legal-support@google.com

Re: Kashmir Gill v, Jus Broadcasting Corp., et al.
United States District Court
for the Eastern District of New York
Case No. 1:19-cv-04126 ILG PK
(internal Ref. No, 4603150)

Dear Ms, O'Neil:

1am Penny K. Sandhu. I am the Chief Executive Officer, President and owner of all the
enuty defendants named in the above-entitled litigation. The entity defendants are JUS
Broadcasting Corp., JUS Punjabi, LLC, JUS One Corp., and JUS Broadcasting Corp PVT Lid I
am also named individually as a defendant.

Background and Purpose of Letter

More than a decade ago, | established and exclusively control the G suite accounts
associaied = with = jusbroadcasting.com. The primary G Suite account js
penny @iusbroadcasting. com. The domain for the G Suite which I control is
JUSBROADCASTING.COM.

By a non-party subpoena dated October 22. 2020 Alan R. Ackerman, the attorney for
Kashmir Gill in the litigation, demanded the production of documents by Google LLC (“Google”).
Among the documents demanded in the Subpoena were “all of the emails” sent to or received by
penny @iusbroadcasting com since January 1, 2011.

emails (/.¢., Penny K. Sandhu’s emails) on numerous grounds, including privacy and overbreadth
grounds. Defendants aiso objected by their invocation of the federal Stored Communications Act.

Developments and Resolution
-

As a result of motion practice regarding the Subpoena, Magistrate Judge Pegey Kuo of the
Eastern District of New York directed the parties as follows:

Together with all the other defendants, I timely objected to Google’s production of aff my

 
Case 1:19-cv-04216-ILG-PK Document 116 Filed 05/03/21 Page 6 of 6 PagelD #: 1426

Ms. Molly O’Nei!
January 28, 2021
Page 2

* hat portion of the Subpoena demanding production by Google of ai! emails since
2011 sent by, or received by, the email penny @jusbroadcasting. com are to be sent
by Google to me only and not to Messrs. Ackerman or Gill. 1 am requesting
immediate production of these emails to me exclusively.

« The Magistrais Judge directed that after Google sends my emails t me, Mr.
Ackerman and my attorney, Paul Batista, Esq., would select key words together to
screen my emails.

i am also requesting ihat-Google forward all emails emanating from the account of
Kashmirgill@jusbroudcastiig.com to Kashmir Gill, 935 Route 34, Suite 34, Matawan, NJ.
07247. I also ask that Google include all passwords relating to Aushmir gill @jusbroadeasting. can,
if such a password or passwords are still available to Google, to Mr. Gill to facilitate his access to
Kashmir gill@jusbroadcasting.com.

    

Sincerely yours, °
Re \ a Qa \ 2\
PRS/we Penny K. Sandhu

ec: Alan R. Ackerman, Esq.
Paul Batisia, Esq.

 
